Judgment unanimously affirmed. Memorandum: Relator having previously brought a proceeding in Supreme Court, Queens County for the same relief sought herein and the court in Queens *648County having entered judgment on April 14, 1975 denying his application and dismissing his writ, his remedy is to pursue his appeal from that judgment; and Cayuga County Court was correct in dismissing the writ in this proceeding. (Appeal from judgment of Cayuga County Court dismissing writ of habeas corpus.) Present—Moule, J. P., Cardamone, Mahoney, Goldman and Witmer, JJ.